                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

REBECCA WILLIAMS,

       Plaintiff,

v.                                                  No. 2:18-cv-01054-GBW/SMV

SAFECO INSURANCE COMPANY
OF AMERICA,

       Defendant.


                           STIPULATED PROTECTIVE ORDER


       To expedite the flow of discovery material, facilitate the prompt resolution of discovery

disputes, and protect the confidentiality of certain documents produced and the information

contained herein, the Court hereby orders as follows:

       1.      Plaintiff Rebecca Williams (“Plaintiff”) and Defendant Safeco Insurance

Company of America (“Safeco”), have sought discovery from each other or third parties, of

certain documents and information that constitute confidential information. “Confidential

Material,” for purposes of this Order, may include documents disclosed or produced during

discovery, deposition testimony and/or transcripts, and any portions of any pleadings or other

documents that quote from or summarize the foregoing.

       2.      The Parties may designate documents or information as Confidential Material. In

the case of documents, such designation shall be made by stamping the word “Confidential” on

all pages of the document. In the case of deposition testimony, such designation may be made

by identifying on the record those portions of the testimony considered confidential, and such

                                                1
designation shall then be conspicuously identified by the reporter in the transcript as confidential.

Additionally, in the case of deposition testimony, such designation may also be made upon

review of the transcript following the deposition and asserted by means of written notice to the

other parties identifying those portions of the testimony considered confidential. Computer

disks, drives, programs, and other electronic media and non-documentary material may be

designated as Confidential Material by any suitable, conspicuous means. The designation of

information as Confidential Material shall constitute a certification by the attorney making the

designation that he or she believes in good faith that the material is entitled to confidential

protection.

       3.      The Confidential Material shall not be disclosed to any persons other than:

               A.      the attorneys for the Parties, and paralegals and clerical staff (whether
                       employees or independent contractors) who are assisting in the litigation;

               B.      officers, directors and/or employees of the Parties who have direct
                       responsibility for assisting such counsel in the preparation and trial of the
                       action;

               C.      court reporters, court officials, and the jury involved in this litigation;

               D.      experts, consultants and investigators and their staff who are retained by a
                       party for purposes relating to this litigation and who have executed a
                       confidentiality agreement in conformity with this Protective Order; and

               E.      any other non-party witnesses or deponents who have executed a
                       confidentiality agreement in conformity with this Protective Order, or
                       deponents who agree on the record to maintain the confidentiality of the
                       material.

       4.      The Confidential Material received by any of the persons in the categories listed

above in paragraph 3 shall be used only for purposes of this litigation and for no other purposes,

including for any other litigation, whether on the same issues in this case or others, or for any

other business or personal purpose. Nothing in this Protective Order shall prevent the Parties
from any use of their own Confidential Material. The Confidential Material may not be

disclosed to the persons described in categories (D) and (E), above, unless the disclosing party

determines in good faith that the disclosure is necessary for the purpose of developing testimony

of such witness or deponent. The Confidential Material provided to a party shall be securely

maintained in the offices of that party’s outside counsel. Any recipient of the Confidential

Material shall maintain such information in a secure and safe manner, and the recipient shall

exercise due and proper care with respect to the storage, custody, access, and use of all such

information. In addition, any summary or copy of information contained in the Confidential

Material shall be subject to the terms of this Protective Order to the same extent as the

information or document of which summary or copy is made, and must be clearly labeled as

containing confidential information.

       5.      The Confidential Material may be copied or reproduced only to the extent

reasonably necessary for this litigation. All such copies or reproductions shall be subject to the

terms of this Protective Order.

       6.      If the Court orders that access to or dissemination of the Confidential Material

shall be made to persons not included in paragraph 3 above, such Confidential Material shall

only be accessible to, or disseminated to, such persons after they have executed a confidentiality

agreement in conformity with this Protective Order.

                                       II.     NO WAIVER

       The disclosure of the Confidential Material pursuant to discovery or the procedures set

forth in this Protective Order shall not constitute a waiver of any trade secret or any intellectual

property, proprietary, or other rights to or in such information.
                                 III.    USE IN DEPOSITIONS

        The Confidential Material may be used at a deposition involving a party or party’s

representative, and the terms of this Protective Order shall apply. The Confidential Material may

be used at a deposition involving third-party witness referenced in paragraph 3(E) above if:

(a) the counsel for the party using such material advises the witness of the terms of this

Protective Order and the witness agrees on the record to maintain the confidentiality of the

material; or (b) the witness executes a confidentiality agreement in conformity with this

Protective Order. If the witness declines to execute the confidentiality agreement or otherwise

maintain the confidentiality of the material, the party seeking to use such Confidential Material

must obtain leave from the Court before disclosing the material to the witness.

  IV.        APPLICATION OF THE PROTECTIVE ORDER AND CHALLENGES TO A
                   PARTY’S DESIGNATION OF CONFIDENTIAL MATERIAL

        1.      This Protective Order shall apply to all pleadings, deposition transcripts,

discovery papers, briefs, summaries, notes, abstracts, or other documents or information that

comprise, embody, summarize, discuss, or quote from any documents or information, in any

form, produced in this litigation that contain or refer to the Confidential Material.

        2.      Nothing in this Protective Order shall affect the admissibility into evidence of the

Confidential Material, or abridge the rights of any party to seek judicial review or to pursue other

appropriate judicial action with respect to any ruling made by the Court concerning the status of

the Confidential Material.

        3.      A party’s compliance with this Order shall not constitute an admission that

information designated by the other party as Confidential Material is, in fact, confidential

information. The Parties may challenge each other’s designation of information as Confidential
Material by filing a motion requesting further disclosure or declassification of Confidential

Material. The disputed material shall continue to be treated as confidential until such motion is

determined by the Court. Nothing herein shall affect a party’s right to contest any assertion or

finding of confidentiality or privilege and/or to appeal any adverse determination of the Court

regarding said confidentiality or privilege.

                    V.      CONFIDENTIAL INFORMATION AT TRIAL

       The Parties to this Protective Order expressly reserve at this time a determination as to

the manner in which the Confidential Material subject to this Protective Order may be used in an

evidentiary hearing or at trial. Special procedures or in camera treatment, if any, may be

determined in the future.

                                VI.     SPECIFIC DISCLOSURE

       By joint agreement, the Parties, through their counsel, may agree to any specific

disclosure of the subject documents in a particular circumstance without prejudice to the

continued application of this Protective Order regarding other uses of that the Confidential

Material.

                                      VII.     MODIFICATION

       This Protective Order may be modified only by Order of the Court.

                           VIII. RETURN OR DESTRUCTION OF
                         THE DESIGNATED CONFIDENTIAL DOCUMENTS

       After final disposition of this case, whether by judgment, including appeals, settlement,

or otherwise, counsel of record for each of the Parties shall either return or destroy the

Confidential Material that are the subject of this Protective Order and provide written
confirmation to the other counsel of record that the return or destruction of the Confidential

Material has occurred.

       IT IS SO ORDERED.

                                              ________________________
                                              STEPHAN M. VIDMAR
                                              United States Magistrate Judge




Agreed to by:

  /s/ Shannon A. Parden
Shannon A. Parden, Esq.
RAY, McCHRISTIAN & JEANS, P.A.
6501 Americas Pkwy NE, Suite 820
Albuquerque, NM 87110
Tel. (505) 212-8018
sparden@rmjfirm.com
Attorneys for Defendant Safeco Insurance Co.
 of America

and

 /s/ Christopher P. Bauman
Christopher P. Bauman
Cynthia Weisman
Bauman & Dow, P.C.
P.O. Box 30684
Albuquerque, NM 87190
(505) 883-3191
cpb@bdsfirm.com
Plaintiff’s attorneys
